Order, Supreme Court, New York County (Diane Lebedeff, J.), entered on or about November 10, 1992, which insofar as appealed from, directed plaintiff to produce the three documents denominated as "A”, "B” and "C”, unanimously affirmed, without costs.
Under the particular facts involved herein, the IAS Court, which conducted an in camera review of the documents in question, properly found that plaintiff did not meet its burden of establishing that the subject documents were protected from disclosure under the attorney-client or work product privilege (see, Spectrum Sys. Intl. Corp. v Chemical Bank, 78 NY2d 371). Concur — Rosenberger, J. P., Ellerin, Asch, Nardelli and Williams, JJ.